Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Lamont Beeks appeals the district court’s orders denying his 18 U.S.C. § 8582(c)(2) (2006) motion for sentence reduction and denying his subsequent motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the court’s order denying Beeks’ § 3582(c)(2) motion for the reasons stated by the district court. United States v. Beeks, No. 6:01-cr-00828-HMH-12 (D.S.C. July 27, 2012).
We also conclude that the district court lacked authority to entertain Beeks’ motion for reconsideration. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). Accordingly, we affirm the district court’s order denying Beeks’ motion for reconsideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.